DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-19 in the reply filed on Oct. 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Further, examiner disagrees with the elected claims because claims 17-19 are also directed to the embodiment shown in figures 4A-7C, according to the disclosure.  For advancing the examination, claims 17-19 have been treated as non-elected claims.   
Drawings
3.	The drawings are objected to because (1) in figure 1E, reference “222” should be “122”; (2) in figure 4A, reference “118A” should be “218A”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: (1) in paragraph [0058], line 3, “700” should be “300”, (2) in paragraph [0059], line 2, “213” should be “212”, and (3) in paragraph [0070], line 4, “FIG. 2C” should be “FIG. 5C”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-4, 10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “positioned adjacent to each and opposed to…” does not make sense.
In claim 3, line 2, it is not clear exactly what “a larger outer diameter” is referring to.  There are two outer diameters in the claim.
In claim 10, line 2, “the center tread ring” lacks antecedent basis.
In claim 14, line 1, “wherein the wherein the…” does not make sense.
In claim 14, line 2, it is not clear exactly what “a bracket hooked end” is referring to and how the “bracket hooked end” is related/linked to other elements of the caster wheel assembly.  Perhaps, claim 14 should depend from claim 13, and the “bracket hooked end” should be defined as part of the “bracket” stated in claim 13.
Claim Objections
7.	Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Haydock ‘426 (3,349,426).
Regarding claim 1, Haydock shows a caster wheel assembly as claimed, including two bell-shaped halves (22, 22; figs. 5 and 7), wherein each bell-shaped half comprises a central hub (34), a smooth transition portion (36), an outer circumferential rim (38), and a planar face (40); and a wheel mount (28).
As to claim 2, the planar faces (40) are positioned adjacent and opposed to each other to form the double bell-shaped caster wheel (figs. 1  and 7).
	As to claim 3, each bell-shaped half (22) comprises a smaller outer dimeter (i.e., diameter of 32, figs. 4-5), and a larger inner diameter (diameter of 40, figs. 4-5).
	As to claim 5, the caser wheel comprises a center tread portion (56) extending between the larger outer diameter of the bell-shaped halves (the portion of the tread portion 56 covering the peripheral surfaces 38 and contacting the floor; figs 1-2 and 9).
	As to claim 7, the center tread portion comprises a rubber tread ring (the center tread portion, around the peripheral surfaces 38, defines a ring portion; “ethylene vinyl acetate” is EVA rubber).  
	Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haydock ‘426.
Regarding claim 4, Haydock discloses the invention as claimed except for the smaller outer diameter being between 15 mm  and 50 mm and the larger diameter being between 80 mm and 150 mm.  However, it would have been an obvious matter of design choice to form the smaller diameter of Haydock between 15-50 mm and the larger diameter between 80-150 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Similarly, as to claim 6, it would have been an obvious matter of design choice to form the center tread portion of Haydock between 10-40 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
12.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klijberg ‘193 (2,615,193) in view of Haydock ‘426.
Regarding claim 1, Klijberg discloses the invention as claimed, including a double bell-shaped caster wheel (5, fig. 1), a central hub (each end portion of the wheel for receiving the axle 4), a smooth transition portion (8), an outer circumferential rim (mid-section of wheel 5 for contacting the floor, see fig. 1), and a wheel mount (3).  Klijberg does not show the caster wheel comprising two bell-shaped halves, wherein each half comprises the central hub, the smooth transition portion, the outer circumferential rim, and a planar face.  Instead, Klijberg forms the double bell-shaped caster wheel in a single piece.  Haydock teaches a caster wheel comprising two identical bell-shaped halves, and each half including the central hub, the smooth transition portion, the outer circumferential rim, and the planar face (see explanation in paragraph 9 above).  Haydock states that the improved caster involves a simple construction, a minimum number of parts, minimum number of steps of manufacture, minimum weight, and a most economical construction (col. 1, lines 29-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one-piece caster wheel of Klijberg with two bell-shaped halves as taught by Haydock, to take the advantage of its simple construction, minimum number of parts, minimum number of steps of manufacture, minimum weight, and most economical construction.
 As to claims 2-3 and 5, the two-piece caster wheel of Haydock teaches all claims (see explanation in paragraph 9).
As to claim 4, the two-piece caster wheel of Haydock does not show the smaller outer diameter being between 15 mm  and 50 mm and the larger diameter being between 80 mm and 150 mm.  However, it would have been an obvious matter of design choice to form the smaller diameter of Haydock between 15-50 mm and the larger diameter between 80-150 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Similarly, as to claim 6, it would have been an obvious matter of design choice to form the center tread portion of Haydock between 10-40 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 7, the two-piece caster wheel of Haydock shows claim 7 (see explanation in paragraph 9).
As to claim  9, the caster wheel of Klijberg shows a double curvature (8) having a smooth transition provided by the two bell-shaped halves.
As to claim 10, Klijberg shows that the double curvature begins at and is adjacent to the center tread ring (see the ring in the middle portion of the caster wheel 5, for contacting the ground), wherein the wheel decreases in diameter as it moves away from the center tread portion (fig. 1).
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klijberg ‘193 and Haydock ‘426 as applied to claims 1-7 and 9-10 above, and further in view of Taylor et al. ‘415 (2,723,415).
The combination of Klijberg and Haydock discussed above does not show the center tread portion being entrapped by the bell-shaped halves.  Taylor et al. teaches a center tread portion (26) entrapped by the two halves (13) of a caster wheel so that the tread portion is securely locked on the rim against any lateral movement (col. 2, lines 63-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread portion of the combination with the tread portion entrapped by the two halves as taught by Taylor et al., so that the tread portion is securely locked on the rim against any lateral movement.  
14.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klijberg ‘193 and Haydock ‘426 as applied to claims 1-7 and 9-10 above, and further in view of Geyer ‘239 (2,096,239).
The combination of Klijberg and Haydock discussed above does not show the wheel mount comprising a wheel spindle having an elongated end, a curved portion, and an elongated horizontal portion, wherein the elongated horizontal portion passes through the center of the caster wheel.  Instead, Klijberg shows a spindle connected to a caster fork for mounting the wheel.  Geyer teaches a caster (figs. 3-4) having a wheel mount comprising a wheel spindle having an elongated end (11’), a curved portion (10’), and an elongated horizontal portion (12’) that passes through the center of the wheel to provide a caster that very easily swivels to its following position (lines 5-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wheel mount of Klijberg with the wheel spindle taught by Geyer to provide a caster that very easily swivels to its following position.
Allowable Subject Matter
15.	Claims 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
1,562,124 (Rautenberg) shows a double bell-shaped wheel having two bell-shaped halves.  The wheel halves can be mounted in two different positions.
2,729,843 (Seek) shows a caster wheel having a wheel spindle for mounting the wheel to a carrier.
4,351,084 (Fontana) shows a caster wheel including a tread portion molded to a wheel hub with interlocking means locking the tread to the hub.
 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
October 31, 2022